      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LYNETTE TATUM-RIOS, Individually                 ECF CASE
and on behalf of all other persons similarly
situated,
                                                 No.: ____________________
               Plaintiff,
                                                 CLASS ACTION COMPLAINT
       v.
                                                 JURY TRIAL DEMANDED
KICKOFF USA, INC., d/b/a Sundek,

               Defendant.


                                    INTRODUCTION

       1.      Plaintiff Lynette Tatum-Rios, who is legally blind, brings this civil rights

action against Defendant Kickoff USA, Inc. d/b/a Sundek (“Defendant”) for its failure to

design, construct, maintain, and operate its website, www.sundek.com (the “Website”), to

be fully accessible to and independently usable by Plaintiff Tatum-Rios and other blind

or visually-impaired people. Defendant denies full and equal access to its Website.

       2.      Plaintiff Tatum-Rios, individually and on behalf of others similarly

situated, asserts claims under the Americans With Disabilities Act (“ADA”), New York

State Human Rights Law (“NYSHRL”), and New York City Human Rights Law

(“NYCHRL”) against Defendant.

       3.      Plaintiff Tatum-Rios seeks a permanent injunction to cause Defendant to

change its corporate policies, practices, and procedures so that its Website will become

and remain accessible to blind and visually-impaired consumers.




                                               -1-
      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 2 of 22



                                       THE PARTIES

       4.      Plaintiff Tatum-Rios is, at all relevant times, a resident of New York, New

York, New York County. As a blind, visually-impaired handicapped person, she is a

member of a protected class of individuals under Title III of the ADA, under 42 U.S.C. §

12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101

et seq., the NYSHRL and NYCHRL.

       5.      Defendant is at all relevant times a domestic business corporation that is

organized under New York law, and authorized to do business in the State of New York.

                              JURISDICTION AND VENUE

       6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Tatum-Rios’s claims arise under Title III of

the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Tatum-Rios’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C.

Admin. Code § 8-101 et seq., claims.

       8.      Venue is proper under §1391(b)(2) as a substantial part of the events

giving rise to the claims occurred in this District: Plaintiff Tatum-Rios is a resident of this

District; and she has attempted to access the Website in this District and, in doing so, was

denied the full use and enjoyment of the facilities, goods, and services of the Website

while in New York County.

       9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                             -2-
      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 3 of 22



                                 NATURE OF ACTION

       10.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”) and VoiceOver are the most popular.

       11.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       12.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure its websites are accessible.

       13.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows




                                            -3-
      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 4 of 22



when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verify that she is

not a robot.

                g.      Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.

                h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it causes problems in screen readers

which use IDs for labeling controls and table headings.




                                             -4-
        Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 5 of 22



               i.       Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.       The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.       No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.




                                             -5-
      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 6 of 22



                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

       14.     Defendant is a retailer of clothing and swimwear for men and women.

Defendant’s products are available for purchase online through its Website or at third

party retailers such as Bloomingdales, located at 1000 Third Avenue, New York, New

York and Vilebrequin, at 1007 Madison Avenue, New York, New York. On the Website

and at these third-party retailers, Defendant sells swimwear, tops, bottoms, bags, beach

towels, accessories, sandals and similar items for men, women and children.

       15.     Defendant’s Website is a commercial marketplace. On the Website, one

can purchase an item for delivery, learn about the newest collection, learn about the

return policy, purchase a gift card, and get contact info for the company.

       16.     Defendant’s Website is heavily integrated with its online retail

marketplace. The Website is a commercial marketplace. On the Website, customers can

learn information about Defendant’s products, including sizing, construction and care

instructions, learn about the return policy, and complete a purchase for delivery.

       17.     Upon information and belief, it is Defendant’s policy and practice to deny

Plaintiff Tatum-Rios and other blind or visually-impaired users access to its Website,

thereby denying the facilities and services that are offered and integrated with its online

retail marketplace. Due to its failure and refusal to remove access barriers to its Website,

Plaintiff Tatum-Rios and visually-impaired persons have been and are still being denied

equal access to Defendant’s online retail marketplace and the numerous facilities, goods,

services, and benefits offered to the public through its Website.




                                            -6-
      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 7 of 22



       18.     Plaintiff Tatum-Rios cannot use a computer without the assistance of

screen-reading software. She is, however, a proficient JAWS screen-reader user and uses

it to access the Internet. She has visited the Website on separate occasions using screen-

reading software.

       19.     During her visits to the Website, the last occurring on or about February

24, 2020, Plaintiff Tatum-Rios encountered multiple access barriers that denied her the

full enjoyment of the facilities, goods, and services of the Website, as well as to the

facilities, goods, and services of Defendant’s online retail marketplace. Because of these

barriers she was unable to, substantially equal to sighted individuals:

               a.      Know what is on the Website. This is due in part to the fact that

there are unlabeled elements throughout the Website. On the home page, there are at least

two unlabeled elements. There is also a button labeled “0”. Images on the home page

are not picked up, rather the screen reader reads “one of one tab.” It is difficult for screen

reader users to learn information on the Website because the sub-links are not accessible.

A sighted user can hover over many of the main navigation links to access sub-links

relating to that topic. Therefore, he or she can navigate directly to women’s bikinis, for

example, or boy’s flip flops. Hovering is a feature that is often incompatible with screen

readers. A screen reader user must navigate via the main navigation links to a new page,

such as “Women” or “Kids” and then scroll through dozens of items because the filter

options on those pages are not detected by the screen reader. For example, a screen

reader user would not even know that Defendant offered sandals for boys until he or she

scrolled through approximately fifty (50) items. Making it even more complicated is the

fact that on the page for kids, there are several links with the same name, like “Elastic




                                             -7-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 8 of 22



waist swim trunks” making it appear as if the screen reader is stuck. There is no

indication that each link is for a different color. On the item pages, sighted users get

several images of the product from different angles. These images are not properly

described. For example, on the page for the Josiane Mid-length Swim Short, all images

are labeled “Sundek link graphic.” The color options are also confusing, as they are

labeled with the item name and a non-descriptive color, such as “wow.” Lastly, a screen

reader user cannot learn about sizing because the size chart opens in a pop-up and focus

is not redirected, making it appear as if the link is broken. And by not knowing what sizes

are available she cannot use the Website to purchase items.

               b.     Navigate the Website. Plaintiff Tatum-Rios found this Website

difficult to navigate using a screen reader. As mentioned above, the sub-links on the

home page do not work. Filter options are also inaccessible. There is no heading

navigation and links are not properly labeled. Ultimately Plaintiff Tatum-Rios found this

Website nearly impossible to navigate without assistance from a sighted user.

       20.     Plaintiff Tatum-Rios was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because she encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

               a.     Lack of alt-text for images.

               b.     Document titles are blank.

               c.     Tables are not properly labeled.

               d.     Frames do not have a title.




                                            -8-
      Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 9 of 22



                e.     PDFs are not properly tagged and therefore are inaccessible to

screen reader users.

                f.     Some pages have the same title so the title cannot be used to

distinguish pages.

                g.     Forms have fields without label elements or title attributes.

                h.     Radio button groups are not contained in a fieldset element.

                i.     Webpages have no headings, and headings are not nested correctly.

                j.     Several links on a page share the same link text, but go to different

destinations.

                k.     Webpages have markup errors.

Defendant Must Remove Barriers to Its Website

       21.      Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Tatum-Rios, who need screen-readers, cannot fully and

equally use or enjoy the facilities, goods, and services Defendant offers to the public on

its Website. The Website’s access barriers that Plaintiff Tatum-Rios encountered have

caused a denial of her full and equal access in the past, and now deter her on a regular

basis from accessing the Website. These access barriers have likewise deterred her from

utilizing Defendant’s online retail marketplace and enjoying it equal to sighted

individuals.

       22.      If the Website was equally accessible to all, Plaintiff Tatum-Rios could

independently navigate it, view goods and service items; learn about items available for

purchase, including sizing and color options; and complete a purchase, as sighted

individuals can.




                                            -9-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 10 of 22



       23.        Through her attempts to use the Website, Plaintiff Tatum-Rios has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       24.        Because simple compliance with the WCAG 2.0 Guidelines would

provide Plaintiff Tatum-Rios and other visually-impaired consumers with equal access to

the Website, Plaintiff Tatum-Rios alleges that Defendant has engaged in acts of

intentional discrimination, including, but not limited to, the following policies or

practices:

                  a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Tatum-Rios;

                  b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Tatum-Rios; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Tatum-Rios, as a member of a protected class.

       25.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       26.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Tatum-Rios seeks under 42 U.S.C. § 12188(a)(2).

       27.        Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to




                                              -10-
       Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 11 of 22



become and remain accessible, Plaintiff Tatum-Rios seeks a permanent injunction under

42 U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Tatum-Rios to assist Defendant to comply with WCAG 2.0 guidelines for its

Website:

                a.     Remediating the Website to be WCAG 2.0 AA compliant;

                b.     Training Defendant employees and agents who develop the

Website on accessibility compliance under the WCAG 2.0 guidelines;

                c.     Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;

                d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines;

and,

                e.     Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

          28.   Although Defendant may currently have centralized policies on

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually impaired consumers.

          29.   Without injunctive relief, Plaintiff Tatum-Rios and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.




                                           -11-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 12 of 22



       30.    Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

       31.    Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                            CLASS ACTION ALLEGATIONS

       32.    Plaintiff Tatum-Rios seeks to certify a nationwide class under Fed. R. Civ.

P. 23(a) and 23(b)(2): all legally blind individuals in the United States who have

attempted to access Defendant’s Website and as a result have been denied access to the

equal enjoyment of Defendant’s online retail marketplace during the relevant statutory

period (“Class Members”).

       33.    Plaintiff Tatum-Rios seeks to certify a State of New York subclass under

Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York

who have attempted to access the Website and as a result have been denied access to the

equal enjoyment of Defendant’s online retail marketplace during the relevant statutory

period (“New York Subclass Members”).

       34.    Plaintiff Tatum-Rios seeks to certify a New York City subclass under Fed.

R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of Defendant’s online retail marketplace during the relevant statutory period

(“New York City Subclass Members”).




                                          -12-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 13 of 22



       35.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.      Whether Defendant’s website is a “commercial marketplace”

affecting interstate commerce.

               b.      Whether Defendant’s online retail marketplace is a “public

accommodation”;

               c.      Whether Defendant’s Website is a “commercial marketplace.

               d.      Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

ADA, NYSHRL or NYCHRL;

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating Title III of the ADA; and

               f.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the NYSHRL or NYCHRL.

       36.     Plaintiff Tatum-Rios’s claims are typical of the Class Members, New

York Subclass Members and New York City Subclass Members: they are all severely

visually impaired or otherwise blind, and claim that Defendant has violated Title III of

the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers on its

Website so it can be independently accessible to the visually impaired individuals.

       37.     Plaintiff Tatum-Rios will fairly and adequately represent and protect the

Class and Subclasses’ interests because she has retained and is represented by counsel




                                            -13-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 14 of 22



competent and experienced in complex class action litigation, and because she has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

          38.   Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

          39.   Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          40.   Plaintiff Tatum-Rios, individually and on behalf of the Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          41.   Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

          42.   Defendant’s Website is a public accommodation under Title III of the

ADA, 42 U.S.C. § 12181(7). Its Website is a service, privilege, or advantage of



                                             -14-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 15 of 22



Defendant’s online retail marketplace. The Website is a service that is integrated with

Defendant’s online retail marketplace.

       43.      Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       44.      Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       45.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a
       failure to take such steps as may be necessary to ensure that no individual
       with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of
       auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service,
       facility, privilege, advantage, or accommodation being offered or would
       result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       46.      These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Tatum-Rios, who is a member of a protected class of persons under

Title III of the ADA, has a physical disability that substantially limits the major life




                                           -15-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 16 of 22



activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

she has been denied full and equal access to the Website, has not been provided services

that are provided to other patrons who are not disabled, and has been provided services

that are inferior to the services provided to non-disabled persons.

        47.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Tatum-Rios requests the relief as set forth below.

                              SECOND CAUSE OF ACTION
                             VIOLATIONS OF THE NYSHRL

        48.     Plaintiff Tatum-Rios, individually and on behalf of the New York

Subclass Members, repeats and realleges every allegation of the preceding paragraphs as

if fully set forth herein.

        49.     Defendant’s Website is a sales establishment and public accommodation

under N.Y. Exec. Law § 292(9), as it targets New York consumers. Defendant’s Website

is a service, privilege or advantage of Defendant. Defendant’s Website is a public

accommodation and commercial marketplace that is by and integrated with its online

retail marketplace.

        50.     Defendant is subject to NYSHRL because it owns and operates its online

retail marketplace through the Website. Defendant is a “person” within the meaning of

N.Y. Exec. Law § 292(1).

        51.     Defendant is violating the NYSHRL in refusing to update or remove

access barriers to its Website, causing its Website and Defendant’s online retail

marketplace to be completely inaccessible to the blind. This inaccessibility denies blind

patrons full and equal access to the facilities, goods and services that Defendant makes




                                            -16-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 17 of 22



available to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i),

296(2)(c)(ii).

        52.      Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

        53.      Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

                 a.     Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

                 b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

                 c.     Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

        54.      Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Tatum-Rios and New York Subclass Members on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website and, by extension, its

online retail marketplace that targets New York consumers under § 296(2) et seq. and/or




                                             -17-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 18 of 22



its implementing regulations. Unless the Court enjoins Defendant from continuing to

engage in these unlawful practices, Plaintiff and the New York Subclass Members will

continue to suffer irreparable harm.

        55.     As Defendant’s actions violate the NYSHRL, Plaintiff Tatum-Rios seeks

injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense, and reasonable

attorneys’ fees and costs.

                               THIRD CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL

        56.     Plaintiff Tatum-Rios, individually and on behalf the New York City

Subclass Members, repeats and realleges every allegation of the preceding paragraphs as

if fully set forth herein.

        57.     Defendant’s online retail marketplace target consumers located in New

York City. The Website is a sales establishment and public accommodation under the

NYCHRL, N.Y.C. Admin. Code § 8-102(9), and its Website is a public accommodation

and commercial marketplace that is integrated with that service.

        58.     Defendant is subject to NYCHRL because it owns and operates its

Website and its online retail marketplace. Defendant is therefore a person within the

meaning of N.Y.C. Admin. Code § 8-102(1).

        59.     Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website and, by extension its online retail

marketplace to be completely inaccessible to the blind. This inaccessibility denies blind

patrons full and equal access to the facilities, goods, and services that Defendant makes

available to the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-107(15)(a).



                                          -18-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 19 of 22



       60.     Defendant’s actions constitute willful intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

               a.      Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       61.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Tatum-Rios and the New York City Subclass Members

because of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, accommodations and/or opportunities of its Website and its

establishments under § 8-107(4)(a) and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

the New York City Subclass will continue to suffer irreparable harm.

       62.     As Defendant’s actions violate the NYCHRL, Plaintiff Tatum-Rios seeks

injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

fines for each offense, and reasonable attorneys’ fees and costs. N.Y.C. Admin. Code §§

8-120(8), 8-126(a).




                                            -19-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 20 of 22



                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

          63.   Plaintiff Tatum-Rios, individually and on behalf the Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          64.   An actual controversy has arisen and now exists between the parties in that

Plaintiff Tatum-Rios contends, and is informed and believes that Defendant denies, that

its Website contains access barriers denying blind customers the full and equal access to

the goods, services and facilities of its Website and by extension its store, which

Defendant owns, operates and controls, fails to comply with applicable laws including,

but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et

seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

          65.   A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Tatum-Rios respectfully requests this Court grant the

following relief:

                a.     A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                b.     A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the




                                           -20-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 21 of 22



requirements set forth in Title III of the ADA, and its implementing regulations, so that

the Website is readily accessible to and usable by blind individuals;

               c.     A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

               d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and her

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.




                                             -21-
     Case 1:20-cv-02245-LGS Document 1 Filed 03/13/20 Page 22 of 22



                            DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Tatum-Rios demands a trial by jury on

all questions of fact the Complaint raises.

Dated: New York, New York
       March 13, 2020

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      Douglas B. Lipsky
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10170
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                              -22-
